DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings are blurry and some of the letterings and labels are scarcely legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, it is not clear whether there is one MAC header for each of the plurality of HARQ threads. At lines 6-7, it is not clear what is meant by “setting transmission information for a feedback response frame according to the MAC headers decoded from the plurality of HARQ threads. It is not at all clear how the MAC headers are used to set the transmission information. Further, it is not clear whether “transmission information” is some information included in the feedback response frame or information used in the transmission of the feedback response frame. 
Claims 10 and 19 include the indefiniteness addressed above for claim 1. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al., US 2021/0045009 (Chun).
Chun discloses a method for transmitting or receiving a frame by a STA in a WLAN. 
Regarding claim 1, Chun teaches a method of data transmission in a wireless network using a plurality of hybrid automatic repeat request (HARQ) threads, the method comprising: receiving a Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU) comprising a HARQ retransmission comprising a plurality of HARQ threads (see HARQ retransmission shown at Figs. 20 and 21; and [0180]-[0182]); and setting transmission information for a feedback response frame according to the MAC headers decoded from the plurality of HARQ threads (FIG. 16 illustrates an ACK frame. “An RA field of the ACK frame is configured identically to an Address 2 field of a preceding frame (e.g., individually addressed data, management, BlockAckReq, BlockACK, PS-poll, and the like). When the ACK frame is transmitted by a non-QoS STA and a More Fragments bit of a Frame Control field of the preceding frame is 0, the duration of the ACK frame is set to 0. When the ACK frame is transmitted by the non-QoS STA, and the More Fragments bit of the Frame Control field of the preceding frame is not 0, the duration of the ACK frame is set to the value of a Duration/ID field of the preceding frame minus ACK 
Regarding claim 2, Chun teaches transmitting the feedback response frame using the transmission information (the duration of the ACK frame is set to the value of a Duration/ID field of the preceding frame minus ACK transmission time+SIFS.”, [0145]).
Regarding claim 3, Chun fails to specifically teach setting a duration information field in a MAC header of the feedback response frame according to duration subfields in the MAC headers decoded from the plurality of HARQ threads. However, Chun teaches duration subfields in the MAC headers decoded from the plurality of HARQ threads (“The MAC header includes a frame control field, a duration/ID field, and an address field.”, [0119]), and setting a duration information field in a MAC header of the feedback response frame (“the duration of 
Regarding claim 4, Chun fails to specifically teach setting a transmitter address (TA) field and a receiver address (RA) field in a MAC header of the feedback response frame according to the MAC header decoded from any thread in the PPDU. Chun, however, teaches configuring an RA field of the ACK frame identical to an Address 2 field of a preceding frame ([0146]). Thus, using the content of the MAC header of the received frame for setting the fields in the feedback response frame is taught. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chun by further setting the transmitter address (TA) field in addition to the receiver address (RA) field of the ACK frame according to the MAC header content of the preceding frame because the variation is only a matter of utilizing different information in the MAC header. 
Regarding claims 5 and 6, Chun fails to specifically teach setting a duration information field in a MAC header of the feedback response frame according to the PHY header of the PPDU, and setting a transmitter address (TA) field and a receiver address (RA) field in a MAC 
Regarding claim 7, Chun teaches setting a duration information field in a MAC header of the feedback response frame according to a MAC header decoded from the HARQ retransmission ([0146]). 
Regarding claims 8 and 9, Chun teaches deducting a transmission time of the PPDU to set the duration information field in the MAC header of the feedback response frame, and deducting a short interframe space (SIFS) time to set the duration information field in the MAC header of the feedback response frame (“the duration of the ACK frame is set to the value of a Duration/ID field of the preceding frame minus ACK transmission time+SIFS”, [0146]).
Regarding claim 10, Chun teaches a method of data transmission in a wireless network using a HARQ thread, the method comprising: receiving a Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU) (see HARQ retransmission shown at Figs. 20 and 21; and [0180]-[0182]) comprising: a PHY header; and a HARQ retransmission comprising a first HARQ thread (PHDU 2’, for example); and setting transmission information for a feedback response frame for the first HARQ thread according to the PHY header of the PPDU (FIG. 16 illustrates an ACK frame. “An RA field of the ACK frame is configured identically to an Address 2 field of a preceding frame (e.g., individually addressed data, management, BlockAckReq, BlockACK, PS-poll, and the like). When the ACK frame is transmitted by a non-QoS 
Regarding claim 11, Chun teaches a NACK frame that indicates a negative acknowledgement of the previously received payload (Figs. 20 and 21; [0180], [0188]).
Regarding claim 12, Chun fails to specifically teach determining that the MPDU associated with the first HARQ thread is not decoded, wherein the NACK frame comprises a HARQ thread bitmap indicating the first HARQ thread, a NACK field, and a HA Type field. However, Chun teaches a block ACK (BA) frame that includes Block ACK Bitmap that indicates the received status of up to 64 A-MSDUs. Since NACK field indicates a negative 
Regarding claim 13, Chun teaches that the PPDU further comprises a PLCP Service Data Unit (PSDU) comprising a second HARQ thread (PHDU 2, for example, in Figs. 20 and 21).
Regarding claim 14, Chun fails to specifically teach determining that no MPDU associated with the second HARQ thread is decoded, wherein the NACK frame comprises a HARQ thread bitmap indicating the second HARQ thread, a NACK field, and a HA Type field. However, Chun teaches a block ACK (BA) frame that includes Block ACK Bitmap that indicates the received status of up to 64 A-MSDUs. Since NACK field indicates a negative acknowledgement, and the HA Type field indicates if a HARQ thread requires retransmission, Chun’s teaching of a bitmap that indicates the received status of up to 64 A-MSDUs basically teaches the same concept. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chun to specifically include the detailed indications in the Block Ack frame in order to convey the same information using additional specialized fields. 
Regarding claims 15 and 16, Chun teaches that the feedback response frame comprises a block acknowledgment (BA) comprising a BA control subfield value indicating NACK for all HARQ threads of the PPDU, and transmitting the feedback response frame indicating received 
Regarding claims 17 and 18, Chun fails to specifically teach setting a duration information field in a MAC header of the feedback response frame according to the PHY header of the PPDU, and setting a transmitter address (TA) field and a receiver address (RA) field in a MAC header of the feedback response frame according to the PHY header of the PPDU. However, Chun teaches PHY header. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chun by utilizing information in the PHY header instead of the MAC header of the received data for setting duration information in the ACK frame. 
Regarding claim 19, Chun teaches a device for transmitting data in a wireless network, the device (STA 100, Fig. 31, [0274]) comprising: a transceiver configured to send and receive data on the wireless network (transceiver 130); a memory for storing received PPDUs (memory 120); and a processor (processor 110) operable to cause the transceiver to: receive a PPDU comprising: a PHY header; and a HARQ retransmission comprising a first HARQ thread (PHDU 2’, for example); HARQ combine HARQ codewords of a previously received PPDU stored in the memory with HARQ codewords of the HARQ retransmission for decoding an MPDU associated with the first HARQ thread (The receiver may receive the retransmitted PHDUs, may combine and decode the PHDUs and the previously received PHDUs, and may check the CRCs of the PHDUs. When the result of checking the CRC of PHDU 3 corresponds to failure, the receiver transmits an N, receives retransmitted PHDU 3′, and then performs an HARQ operation again., [0183]); and set transmission information for a feedback response frame for the first HARQ 
Regarding claim 20, Chun, while teaching setting a duration information field in the MAC header of the feedback response frame according to the PHY header of the PPDU (the duration of the ACK frame is set to the value of a Duration/ID field of the preceding frame minus ACK transmission time+SIFS., [0146]), fails to specifically teach setting a transmitter address (TA) field and a receiver address (RA) field in a MAC header of the feedback response frame .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lou et al. PG Pub. teaches that when data field is not successfully decoded, then the receiving STA may set NAV based on the TXOP duration field carried in the PLOP header, [0270].
Kim et al. PG Pub. teaches MAC frame including an MPDU and that it may be transmitted/received through a PSDU of a data part of a PPDU frame format, and that MAC header includes duration/ID field. ([0096]-[0098]). 
Xin et al. PG Pub. teaches HARQ frame format shown at Figs. 7 and 8, and described at [0060]-[0063]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIN JUNG/Primary Examiner, Art Unit 2472